FILED
                             NOT FOR PUBLICATION                             JUL 25 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JESSIE WATSON,                                   No. 10-15664

               Plaintiff - Appellant,            D.C. No. 2:06-cv-02672-MCE-
                                                 EFB
  v.

MARTIN VEAL and BONCARROS,                       MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    Morrison England, District Judge, Presiding

                              Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       California state prisoner Jessie Watson appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to exhaust

administrative remedies under the Prison Litigation Reform Act, 42 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1997e(a). We have jurisdiction under 28 U.S.C. § 1291. We review de novo,

Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir. 2003), and we affirm.

      The district court properly dismissed the action because Watson did not

exhaust his prison grievance remedies. See Woodford v. Ngo, 548 U.S. 81, 93-95

(2006) (exhaustion is mandatory and must be done in a timely manner consistent

with prison policies).

      Watson’s remaining contentions are unpersuasive.

      AFFIRMED.




                                        2                                   10-15664